Citation Nr: 1134069	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied higher initial ratings for left and right foot pes planus, respectively.  Left and right foot pes planus were combined for a single rating by a June 2010 decision.  

Before service connection was granted for left and right foot pes planus, the Veteran was afforded a video conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran has not requested a hearing related to the claim for a higher initial rating for bilateral pes planus.  

In March 2008 and January 2010, the Board remanded the issue of entitlement to a higher initial rating for left foot pes planus for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of entitlement to service-connection for bilateral ankle instability to include as secondary to service-connected pes planus and whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See October 31, 2006 letter from Dr. CV and August 10, 2011 Informal Hearing Presentation.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the effective date of the grant of service connection, the Veteran's bilateral pes planus has been no worse than moderate in severity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, March 2005, January 2007, April 2008, and March 2009 letters collectively provided notice regarding what information and evidence is needed to substantiate the Veteran's underlying claims for service connection and claim for a higher initial rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007, April 2008, and March 2009 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2011.  

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral pes planus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the claim for a higher initial rating for left foot pes planus was remanded in March 2008 to provide the Veteran with proper VCAA notification and to issue a statement of the case; and in January 2010 to request authorization from the Veteran to obtain any outstanding records and to provide the Veteran with another VA examination.  Additional VCAA notification was provided in April 2008 and March 2009, and a statement of the case was issued in September 2009.  In March 2010, VA sent the Veteran a letter requesting that he submit authorization to obtain any outstanding records (no additional authorization forms were received from the Veteran) and he was provided with a VA examination in May 2010.  Accordingly, the requirements of the remands were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Under that diagnostic code, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  Id.

The Veteran reports that he experiences a burning type pain in his feet and cannot stand in one position longer than 5 minutes without his feet giving way.  He also notes that he uses a cane and orthotics and is limited in walking distances.  The Veteran's wife reports that he has lost all muscle tone in his legs and become very weak.  She states that he can hardly walk and when he does walk he has to use some means of support as he walks with a staggering motion and on occasion has almost fallen.  

The Veteran's private physicians have offered opinions regarding whether his pes planus is related to his service.  Of note, Dr. CV, M.D., noted that the Veteran has flat feet on examination which has increased his pain, and that he can only stand or walk for about 15 minutes at a time.  In October 2006, Dr. CV also opined that the Veteran has a very rare serious medical condition with his peripheral neuropathy and that this was affecting his activities of daily living.  It was noted that the Veteran was unable to stand for more than 5 minutes.  Doctor JM, D.P.M., noted that the Veteran is seen for pain in his feet and legs and that he has a painful flat foot condition.  

In September 2006, a VA neurologist noted the Veteran's complaint of burning aching pain up to the thighs and intermittent foot drop.  The pain was reportedly so severe that the Veteran could not sleep or walk very far with his cane.  According to the neurologist, the history and examination were most consistent with a progressive severely painful sensori-motor polyneuropathy which has affected all of his activities of daily living and sleep.  

The Veteran was afforded a VA feet examination in February 2007.  He complained of burning pain in his feet radiating up to his hip that was improved with sitting.  He walked with a cane because of his bilateral lower extremity symptoms.  He denied swelling, heat, and redness associated with his feet.  On physical examination it was noted that the Veteran had an antalgic gait causing unsteady ambulation.  His skin was intact and there was minimal swelling.  There was no tenderness to palpation over the posterior tibial tendons bilaterally; however there was mild tenderness to palpation over the sinus tarsi bilaterally, but no focal swelling.  The arches were completely intact when the feet were nonweightbearing.  When the feet were weightbearing, there was mild pes planus deformity on the left but none on the right side.  Specifically, on the left there was mild hindfoot valgus in relationship to the long axis of the tibia, and the forefoot was in slight abduction on the left side.  The very mild pes planus on the left side was completely correctable.  There was good subtalar range of motion that was symmetric and without pain.  There was no change after repetitive range of motion.  Sensation was decreased and strength was 4+ or better.  X-rays were unremarkable.  It was the physician's assessment that the pain experienced by the Veteran was secondary to his neuropathy and not related to any type of foot deformity.  He also noted that the Veteran only has mild pes planus on the left side that is fully correctable and flexible and that the right side actually does not have pes planus at all.  The physician opined that it is clear, based upon the history of the pain distribution and radiation, as well as findings on examination, that the Veteran's feet pain is secondary to his sensorimotor axonal polyneuropathy of unclear etiology and is not secondary to pes planus.

The Veteran was afforded another VA feet examination, by a podiatrist, in May 2010.  He complained of pain, as well as feeling like his ankles are going to give out.  He reported falling several times and use of a cane once in awhile.  According to the Veteran, he can only stand 10 minutes before pain becomes excruciating and can only walk approximately 1/8 of a mile before he starts to have a lot of pain.  Physical examination revealed feet that were visually within normal limits.  There was pain in the ankles with range of motion and instability; ankle dorsiflexion was decreased.  The Veteran had some tenderness over the lateral ligaments (left greater than right).  His gait was antalgic and he could not actively go up on his toes without pain and was unable to do a single toe raise.  There were no calluses, lesions, open ulcerations, or an unusual shoe wear pattern.  There were some varicosities with no signs of stasis changes.  The Veteran had a minimal decrease in the medial longitudinal arch height which was more prominent with weightbearing.  The Achilles' tendon was taught but not painful with palpation.  The Veteran also had mild heel valgus with weightbearing, but no forefoot or midfoot malalignment.  There was no sign of hallux valgus.  It was noted that electromyographs in the past were all positive for peripheral neuropathy.  X-rays revealed decreased medial longitudinal arch height.  The podiatrist diagnosed collapsible pes planus/flat foot type deformity, peripheral neuropathy, drop foot bilaterally (left greater than right) and ankle instability (left greater than right).  

To warrant a higher rating for pes planus, the evidence would need to show severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities; or pronounced acquired flatfeet manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  

After VA examination in February 2007, the Veteran's left foot pes planus was described as "mild" or "very mild"; pes planus was not present on the right.  The record reflects that no medical practitioner has described the Veteran's pes planus as any worse than mild.  The level of deformity was described as mild in February 2007, and in May 2010 the VA podiatrist commented that there was a minimal decrease in the medial longitudinal arch height and no forefoot or midfoot malalignment.  While the Veteran has had some tenderness to palpation of the feet, pain on manipulation and use of the feet is contemplated in the 10 percent rating currently assigned.  Tenderness was described as mild in February 2007 and "pain on manipulation and use accentuated" as contemplated in the 30 percent rating is simply not show.  Importantly, in February 2007 the VA examiner opined that the vast majority if not all of the current symptoms of burning pain in the feet are secondary to (nonservice-connected) peripheral neuropathy and not secondary to pes planus.  The Veteran does not have calluses.  Severe spasm of the tendo achillis on manipulation has not been reported.  Instead, in May 2010, the VA podiatrist commented that the Achilles' tendon was taught but not painful with palpation.  In February 2007, the Veteran denied swelling; however, there was minimal swelling on physical examination.  Swelling was not reported on examination in May 2010.  While minimal swelling was present during one examination, this is not enough to support a higher rating.  Importantly, examiners have never described the Veteran's pes planus as worse than mild.  He is currently receiving a rating based on having moderate pes planus and, even when considering the minimal swelling, the current rating for moderate pes planus is more reflective of his overall condition than the higher rating which contemplates severe pes planus.  For these reasons, a higher rating is not warranted when considering the rating criteria for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral pes planus.  The Veteran is competent to report observable symptoms; however, absent medical training he is not competent to determine the origin of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Specifically, the Veteran has multiple foot disabilities including pes planus and peripheral neuropathy.  The Veteran is only service-connected for pes planus and the rating for that disability cannot be based on symptoms clearly attributable to peripheral neuropathy.  In this case, VA sought a medical opinion to determine the etiology of certain symptoms and a VA physician opined that the Veteran's feet pain is secondary to his sensorimotor axonal polyneuropathy and not pes planus.  This opinion is supported by other medical evidence as well.  For example, Dr. CV opined that the Veteran has a very rare serious medical condition with his peripheral neuropathy and that this was affecting his activities of daily living and a VA neurologist opined that the Veteran has a progressive severely painful sensori-motor polyneuropathy which has affected all of his activities of daily living and sleep.  

Given the above, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for bilateral pes planus as the Veteran's bilateral pes planus is no worse than moderate in severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's bilateral pes planus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


